



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Mehan,









2017 BCCA 21




Date: 20170116

Docket
Nos.: CA43036; CA43041

Docket:
CA43036

Between:

Regina

Respondent

And

Christopher Lloyd
Mehan

Appellant

- and -

Docket: CA43041

Between:

Regina

Respondent

And

Jeremy Albert
Stark

Appellant

Restriction on Publication: A publication ban has been imposed under
s. 486.5(1) of the
Criminal Code
restricting the publication,
broadcasting or transmission in any way of evidence that could identify a witness/undercover
officer referred to in this judgment as the Agent.
This publication ban
applies indefinitely unless otherwise ordered.




Before:



The Honourable Madam Justice Saunders

The Honourable Madam Justice D. Smith

The Honourable Mr. Justice Groberman




On appeal from:  An
order of the Supreme Court of British Columbia, dated April 16, 2015 (
R. v.
Mehan
, New Westminster Docket No. X77681).








Counsel for the Appellant,
C. Mehan:



M. Peters





Counsel for the Appellant,
J. Stark:



H. Patey





Counsel for the Respondent:



J. Walker





Place and Date of Hearing:



Vancouver, British
  Columbia

September 30, 2016





Place and Date of Judgment:



Vancouver, British
  Columbia

January 16, 2017









Written Reasons by:





The Honourable Madam Justice D. Smith





Concurred in by:





The Honourable Madam Justice Saunders

The Honourable Mr. Justice Groberman




Summary:

Mr. Stark and Mr. Mehan
were convicted of conspiracy to import cocaine from California to British
Columbia, contrary to s. 465(1)(c) of the Criminal Code. Mr. Stark
also was convicted of conspiracy to traffic cocaine, contrary to s. 465(1)(c).
Both appeal their convictions on the basis that the trial judge erred in his
application of the Vukelich test, by declining to hold a voir dire in order to
determine whether Canadian law enforcement agents (the CFSEU) had breached
their s. 8 Charter rights. The CFSEU did not obtain a Part VI
authorization before receiving and reviewing email communications that were lawfully
intercepted by American law enforcement agents (the DEA) in California and
electronically transmitted to the CFSEU in near real-time. Mr. Mehan also
appeals his conviction on the basis that the trial judge erred in admitting evidence
of an inculpatory statement he provided to the police while he was impaired by drugs
and alcohol. Held: Appeals dismissed. The trial judge correctly held that a
voir dire was not required to determine the admissibility of lawfully-gathered
foreign evidence by the DEA that it voluntarily shared with the CFSEU as the Charter
does not apply in these circumstances. The DEA intercepted emails were not part
of the Canadian communication process. On the admissibility of Mr. Mehans
inculpatory statement, there was an evidentiary basis to support the judges
factual findings that the statement was voluntary and that Mr. Mehan had
knowingly waived his right to counsel.

Reasons for Judgment of the Honourable
Madam Justice D. Smith:

[1]

Jeremy Stark and Christopher Mehan were convicted by a judge sitting
with a jury of conspiracy to import cocaine from Los Angeles, California to British
Columbia, Canada at or near the cities of Surrey, Langley and Abbotsford,
contrary to s. 465(1)(c) of the
Criminal Code
(the
Code
). Mr. Stark
also was convicted of conspiracy to traffic cocaine, contrary to s. 465(1)(c).
He was sentenced to 13 years imprisonment. Mr. Mehan was sentenced to 10
years imprisonment. Both appeal their convictions.

[2]

For the reasons below, I would dismiss both appeals. In my view, the
trial judge correctly held that a
voir dire
was not required to determine
the admissibility of the communications that were lawfully intercepted by the
Drug Enforcement Agency at Los Angeles, California (the DEA) and shared
electronically with RCMP officers in the Combined Forces Special Enforcement
Unit at Delta, British Columbia (the CFSEU) in near real-time. The CFSEU receipt
and viewing of the foreign-gathered evidence was not, in my opinion, an
intercept of communications within the communication process as completed in
R. v. TELUS Communications Co.,
2013 SCC 16 [
TELUS
], so as to
engage Part VI of the
Code.
In these circumstances, the
Charter
does
not apply to the lawful actions of foreign law enforcement agencies.

[3]

I would also dismiss Mr. Mehans challenge to the voluntariness of
his post-arrest inculpatory statement to the police and to the validity of his waiver
of his right to counsel. There was, in my view, an evidentiary basis to support
the judges findings on both questions of fact.

Background

[4]

In January 2008, the United States and Canada were cooperating on parallel
investigations of cross-border illicit drug importation and trafficking from
the United States into Canada. The DEA had used a civilian agent (the Agent) to
communicate with a number of targets in its investigation. One of those targets
was Mr. Stark.

[5]

The DEA had learned from the Agent that Mr. Stark resided in Canada
and had travelled to California to communicate with the Agent for the purpose
of engaging in drug-trafficking activities. Those activities involved transporting
large-scale bulk currency and brokering cocaine transactions with various
suppliers for importation into Canada. The Agent also informed the DEA that Mr. Stark
communicated with him and others via email on a Blackberry device.

[6]

In May 2008, the DEA arranged for the Agent to distribute encrypted Blackberry
devices (the Devices) to the targets of the investigation. One of the Devices
was delivered to Mr. Stark at his business address in Langley, B.C.

[7]

The Devices were connected to a Blackberry Enterprise Service (the BES)
and an email server operated by the DEA (the DEA Server). The email domain name
associated with the DEA Server and the Devices was @goosebomb.com. Each of the Devices
had its own @goosebomb.com email address, which was stored on the DEA Server,
and each was configured to only send and receive emails. The Devices could not
be operated as telephones.

[8]

Between June 23, 2008 and February 25, 2009, the DEA obtained a series
of judicial authorizations to intercept the targets communications to and from
the Devices, including those of Mr. Stark. The appellants did not
challenge the validity of the DEA judicial authorizations.

[9]

The intercepted email communications were forwarded directly to the BES
and DEA Server, where they were stored. On July 15, 2008, the DEA began
forwarding Mr. Starks intercepted emails to an archived email address set
up by the CFSEU. The electronic transmission of those communications occurred
within seconds of their real-time receipt by the DEA Server.

[10]

During this period, Mr. Stark used his Device to communicate by
email with Mr. Mehan. At the time, Mr. Stark was resident in Langley
and Mr. Mehan was resident in Burnaby. Mr. Mehan was not a target of
the DEA investigation and therefore did not have one of the Devices. However,
his email communications to and from Mr. Stark were captured by the
interception of the communications to and from Mr. Starks Device. They in
turn were transmitted to the CFSEU by the DEA Server. This is how Mr. Mehans
involvement in the conspiracy came to the attention of the RCMP.

[11]

The DEAs interception of Mr. Starks and Mr. Mehans
communications led the Canadian Border Services Agency (the CBSA) to seize two
shipments of cocaine, which were being transported from the United States into
Canada. The first shipment was seized on December 20, 2008. It contained 121
kilograms of cocaine. The cocaine was discovered in a hidden compartment of the
cab of a tractor-trailer commercial vehicle. The intercepted communications
disclosed that 65 kilograms of the shipment were brokered by Mr. Stark.

[12]

The second shipment was seized on December 24, 2008. It contained 97
kilograms of cocaine, which were found with a cargo of bananas in a commercial
transport vehicle. The intercepted communications disclosed that: (1) Mr. Stark
had arranged the purchase and acquisition of the cocaine; (2) Mr. Mehan
had organized its transportation from Los Angeles into Canada; and (3) both had
arranged for the sale of 42 kilograms of cocaine from the shipment to local
buyers in British Columbia.

[13]

The DEA investigation was scheduled to end on February 22, 2009, however,
the CFSEU investigation was still ongoing at that time. The DEA agreed to loan
the CFSEU the DEA Server until the completion of its investigation. On February
23, 2009, the DEA Server was moved to the CFSEU Delta office.

[14]

On February 20, 2009, relying in part on the communications transmitted by
the DEA, the CFSEU obtained a Part VI authorization to intercept the email
communications of Mr. Stark to and from his then email address, baileys@goosebomb.com.
At the time, the CFSEU was investigating an extortion in Canada related to the 97
kilograms of cocaine seized by the CBSA at the Canadian border on December 24,
2008. The emails intercepted under the Part VI authorization also implicated Mr. Mehan,
who was using a personal email address. On April 21, 2009, the CFSEU obtained
another Part VI authorization to intercept email communications to and from Mr. Mehans
personal email address.

[15]

Most of the intercepted email communications admitted into evidence at
the appellants trial had been intercepted by the DEA. Those that were intercepted
by the CFSEUs Part VI authorizations were obtained after the conspiracy had
ended and were primarily relied upon to identify the appellants.

Mr. Mehans arrest

[16]

Mr. Mehan was not arrested until July 26, 2012, when Cst. Jones was
conducting a routine traffic stop. Mr. Mehan was a passenger in the stopped
vehicle. A computer check of its occupants disclosed an outstanding warrant for
Mr. Mehan for conspiracy to commit s. 465(1).

[17]

Cst. Jones arrested Mr. Mehan and informed him of the subject
matter of the outstanding warrant. He also gave Mr. Mehan his
Charter
rights
and warning, which Mr. Mehan said that he understood. Cst. Jones asked him
if he wished to speak with a lawyer, to which Mr. Mehan replied no.
While being transported to the police detachment, Mr. Mehan asked the
police officer if he was being arrested for the U.S. thing. Cst. Jones wrote
in his notes that Mr. Mehan was polite and cooperative throughout his
dealings with him. He did not observe Mr. Mehan exhibiting any symptoms of
impairment.

[18]

Cst. Tourangeau interviewed Mr. Mehan at the detachment. The
interview was videotaped and transcribed. Cst. Tourangeau had been involved in
the CFSEU investigation of Mr. Mehan in 2008 and 2009. In June 2009, she
was present during a search of Mr. Mehans residence. During the
interview, Cst. Tourangeau reviewed the circumstances of the charge against Mr. Mehan
for conspiracy to import cocaine. When she advised Mr. Mehan that the
arrest warrant was for conspiracy to import coke, he responded: I know what
youre talking about. Mr. Mehan also told Cst. Tourangeau that he remembered
her as one of the officers who was present during the search of his residence.
He said that he recalled she was nice and polite and that she had found him a
place to go to while the police executed the warrant and had made arrangements
for the care of his dogs. He also confirmed with Cst. Tourangeau that: (i) he
understood he could speak to a lawyer at any time; (ii) he did not have to talk
to her; (iii) she could not make him any promises; and (iv) anything he said
could be used as evidence.

[19]

Mr. Mehan challenged the admissibility of his statement to Cst.
Tourangeau because, in the three days preceding his arrest, he had been on an alcohol
and drug binge. He had consumed approximately 40 ounces of vodka, 1½ bottles of
red wine, three 80 milligram tablets of OxyContin and four grams of cocaine. During
the interview, Cst. Tourangeau did not detect any odour of alcohol emanating
from Mr. Mehan. She did note however that his speech was slurred, he was
mumbling, he was moving around a lot and he was constantly scratching his skin
and other body parts.

[20]

During the
voir dire
on the admissibility of his statement, Mr. Mehan
testified that while he remembered his arrest, he recalled nothing thereafter. He
stated that he knew the search of his residence in 2009 was related to the 2008
investigation by the DEA. He also stated that he knew, upon being arrested, he
did not have to answer questions asked by a police officer and that anything he
said to a police officer, or answers he gave to questions asked by a police
officer, could be used in evidence against him.

[21]

In addition to his own evidence, Mr. Mehan called several witnesses
on his behalf in the
voir dire.
His former wife testified that when he
visited her the day before his arrest, he was intoxicated by alcohol and drugs.
His neighbour, who was present at his arrest, described Mr. Mehan as
having blood shot eyes, slow and slurred speech, poor balance, and appeared to
be sleep deprived. Dr. Kennedy, a clinical pharmacologist and
toxicologist, provided opinion evidence about the effects of consumption of
alcohol and drugs. He opined that the amount of alcohol and drugs consumed by Mr. Mehan
before his arrest would have negatively impacted his speech, coordination,
cognitive abilities, judgment and ability to understand consequences.

Reasons for Judgment

A.       The appellants application for a
voir
dire
on the admissibility of the intercepted communications

[22]

In the court below, the threshold issue was whether the appellants had
met the legal test in
R. v. Vukelich,
[1996] 108 C.C.C. (3d) 193 (B.C.C.A)
for embarking on a
voir dire
with respect to the admissibility of the foreign-gathered
evidence from the email communications intercepted by the DEA.

[23]

The appellants had applied for a
voir dire
to cross-examine the
Canadian and American authorities about the scope of their investigation and to
assess the seriousness of the alleged s. 8
Charter
breach,
including whether the officers had acted in good or bad faith. The appellants
submitted that what occurred in this case amounted to an intercept of the private
communications of two Canadian residents during a communication process in
Canada. Based on
TELUS,
they submitted that their private communications
could only be received and reviewed by the CFSEU pursuant to a Part VI
authorization. Absent such an authorization, they said the actions of the CFSEU
were an unreasonable search and seizure, contrary to s. 8 of the
Charter,
and that the foreign-gathered evidence had to be excluded from the trial.

[24]

The judge disagreed. In his reasons, indexed at 2014 BCSC 2242, he concluded
that an evidentiary hearing was unnecessary to determine whether a s. 8
Charter
breach had occurred. In his view, such an inquiry would serve no purpose as:
(1) the underlying facts of the acquisition and transmission of the
communications were not in dispute; and (2) the law with respect to the
application of the
Charter
in foreign jurisdictions is settled. He
stated:

[12]      In the case at bar, the
defence seeks a
voir dire
to cross-examine Canadian and American
investigative authorities. However, this evidence is irrelevant to the issue of
whether there has been a breach of s. 8 of the
Charter.
Based on
the material the Crown has disclosed to the defence, all of the factual
information relevant to the s. 8 inquiry is before the Court on this
application. The proposed defence evidence would only be relevant to the
question of whether evidence gathered in violation of the accuseds
Charter
rights
should be excluded pursuant to s. 24(2). In other words, it is only if the
factual scenario in this case constitutes a breach of s. 8 of the
Charter
that a
voir dire
will be necessary.

[25]

The judge framed the threshold issue as whether the accused had
demonstrated that a
voir dire
is necessary and
would
assist the
court with the proper trial of real issues (emphasis added). He cited the
test from
Vukelich
that a judge need not embark upon an enquiry that
will
not
assist the proper trial of the real issues (emphasis added). He also referred
to
R. v. Pires,
2005 SCC 66, where the Court described the test as
requiring the applicant to show a reasonable likelihood that the hearing
can
assist in determining the issues before the court (emphasis added). As well, he
noted that in
R. v. Malik,
2002 BCSC 484, he had stated that the threshold
for embarking on an evidentiary hearing into an alleged
Charter
breach
is low and that the applicant need only demonstrate a reasonable basis upon
which the Court
could
find a breach of the
Charter
(emphasis
added). Last, the judge noted that in
R. v. McDonald,
2013 BCSC 314, Mr. Justice
Fitch (as he then was) had explained that the applicant had to demonstrate a
reasonable basis upon which the Court [
could]
find a breach of the
Charter
.

[26]

In this case, the judge concluded that the appellants had not
established that a
voir dire
[
would
] assist in the proper trial
of the real issues or a reasonable likelihood that the hearing
[could]
assist in determining the issues before the court for three main reasons.

[27]

First, he concluded that the effect of acceding to the appellants
submission would have been to apply the
Charter
extraterritorially to a
criminal investigation in a foreign state:

[29]       Once the
communications were intercepted by the DEA Blackberry server in Los Angeles,
they became foreign obtained evidence. The fact that they were shared
contemporaneously with the CFSEU in Vancouver does not alter the nature of this
evidence. Thus, the viewing of the previously intercepted communications is not
an intercept, but rather the viewing of previously intercepted communications.
The CFSEU was not required to obtain Part VI authorization to view the
communications disclosed by the DEA, as pursuant to settled legal principles,
Canadian law does not apply to foreign obtained evidence. There was thus no
unlawful search, as s. 8 of the
Charter
does not apply
.

[28]

He held that it is settled law that Canada has no jurisdiction to
enforce the
Charter
abroad:
R. v. Harrer,
[1995] 3 S.C.R. 562;
R.
v. Terry,
[1996] 2 S.C.R. 207;
R. v. Hape,
2007 SCC 26; and
R. v.
Tan,
2014 BCCA 9. He noted that the rules of international law generally
bear on the interpretation of legislation, in this case the interpretation of
intercept under s. 183, absent ambiguous language. To interpret the term
intercept as applying to the circumstances of this case, and to require a
Part VI authorization before Canadian authorities can receive and review the
transmitted communications, in his view, would have the effect of imposing
Canadian judicial scrutiny to the DEAs decision to contemporaneously relay the
intercepted communications to the Canadian authorities. Imposing such judicial
scrutiny would run counter to the approach adopted in
Terry
and
Hape.

[29]

Second, he held that cooperation between Canadian peace officers and
foreign law enforcement agencies does not change the fact that the
Charter
is
not enforceable in foreign jurisdictions because of the principle of comity
between foreign states: see
Hape
at para. 52 and
Harrer
at para. 15.

[30]

Third, he held that there was no principled reason to distinguish the
circumstances of this case with the circumstances in
Wakeling v. United
States of America,
2014 SCC 72, an extradition case in which the RCMP
lawfully intercepted communications disclosing a plot to transport drugs from
Canada into the United States. In
Wakeling
, the Court held that the
disclosure of lawfully intercepted communications by the RCMP to a foreign investigative
agency pursuant to s. 193(2)(e) of the
Code
was not a search in
the context of s. 8 of the
Charter
but simply the communication to
a third party of previously acquired information (para. 34
per
Moldaver
J. for the plurality). Although, in this case, the disclosure of the lawfully
intercepted communication was by the American DEA to the Canadian CFSEU, the
communication disclosed was previously acquired information, like the
information disclosed in
Wakeling
.

[31]

On appeal, Mr. Mehan submits the trial judge erred in framing and
applying the
Vukelich
test. Both appellants say that the judge erred in
declining to embark on a
voir dire
to determine whether the CFSEU
breached their
Charter
rights by not obtaining a Part VI authorization
before receiving and reviewing the intercepted email communications.

B.       The
admissibility of Mr. Mehans post-arrest statement

[32]

Before the trial judge, Mr. Mehan submitted that the Crown had
failed to establish beyond a reasonable doubt that his post-arrest statement to
Cst. Tourangeau was voluntary because he was intoxicated immediately prior to
his arrest and at the time he gave his statement. He argued that his state of
intoxication had negatively impacted his cognitive capacity to understand the
nature of his rights and the consequences of speaking to Cst. Tourangeau
without having consulted with counsel. He also submitted that his ss. 10(a)
and (b)
Charter
rights to be informed promptly of the reasons for his
arrest, to be advised of his right to counsel, and to have the opportunity to
retain and instruct counsel without delay, were violated. With respect to his
s. 10(b) right, he contended that he did not have the capacity to
understand or appreciate the consequences of his decision to waive his right to
counsel before speaking with Cst. Tourangeau.

The voluntariness of the statement

[33]

The judge referred to the test set out in
R. v. Oickle,
2000 SCC
38 at paras. 69 and 71, to determine whether Mr. Mehans statement
was voluntary. That test requires the Crown to establish beyond a reasonable
doubt that: (1) no threats or promises were made to the accused; (2) the
statement was not taken in an atmosphere of oppression; (3) the accused had an
operating mind; and (4) the statement was not induced by police trickery that
would shock the community.

[34]

With respect to whether Mr. Mehan had an operating mind when he
gave his statement, the judge referred to
Oickle
(at para. 69),
which sets out criteria that: (1) the accused understands what he or she was
saying; and (2) that he or she understands that their evidence could be used in
proceedings against them.

[35]

The judge found that Mr. Mehan had reduced cognitive capacity due
to his consumption of alcohol and drugs immediately before his interview with
Cst. Tourangeau. However, he was satisfied beyond a reasonable doubt that Mr. Mehan
had an operating mind during the interview, based on his recollection of what
had occurred during the search of his residence in 2009, his understanding of
his rights, his responsive answers to the questions put to him, and his
understanding of his right to silence and of the judicial process. No appeal is
taken from this finding.

[36]

The judge also found that Cst. Tourangeau did not engage in police
trickery when she took his statement. Mr. Mehan appeals this finding
principally because the judge dismissed his submission on this point simply
because it was totally without merit at para. 24: 2015 BCSC 522.

Right to be informed of and waiver of right to counsel

[37]

The judge referred to the test in
R. v. Evans,
[1991] 1 S.C.R.
869 to address Mr. Mehans right to be advised of the reason for his
arrest, as well as the test in
R. v. Smith,
[1991] 1 S.C.R. 714 at
728-9, to address the validity of his waiver of his right to counsel. He
concluded that Mr. Mehan had been properly advised of the reason for his
arrest and that he had provided a clear and unequivocal waiver of his right to
counsel:

[32]      The police fully
complied with their obligations under the
Charter
upon and after the
arrest of Mr. Mehan. The arresting officer was acting on an outstanding
warrant for the arrest of Mr. Mehan and informed him the charges were for
conspiracy, without further particulars. Mr. Mehan revealed his belief
that the offence was related to the United States DEA investigation, later
confirmed by Cst. Tourangeau and Mr. Mehan himself. The video and
transcript between Cst. Tourangeau and Mr. Mehan at the commencement of
the interview suggest Mr. Mehans waiver of his right to counsel was clear
and unequivocal. While it may not have been a good or a wise choice for Mr. Mehan
to waive his right to counsel, I am satisfied that it was an informed choice. (2015
BCSC 522.)

[38]

On appeal, Mr. Mehan submits that the judge erred by failing to
substantially address the requirements that Mr. Mehan understood his jeopardy
and had an awareness of the consequences when he waived his right to counsel.

Discussion

A.       Admissibility of intercepted communications

[39]

Mr. Mehan contends that the judge erred in law in his articulation
of the
Vukelich
test. Both appellants submit that he erred in his
application of that test by declining to hold a
voir dire
for the
purpose of determining whether the CFSEU had breached their s. 8
Charter
rights by not obtaining a Part VI authorization before receiving and reviewing
the intercepted communications.

[40]

With respect to the judges application of the
Vukelich
test, the
appellants allege two errors. First, they submit the near-contemporaneous speed
with which the intercepted communications were shared, effectively meant they were
captured by the Canadian communication process when they were received and
viewed by the CFSEU in Canada. In these circumstances, they say,
TELUS
required
the CFSEU to obtain a Part VI authorization before it could receive and review
those communications.

[41]

Second, the appellants submit the judge erred in applying the reasoning in
Wakeling
to the circumstances of this case. They say the principle of
comity does not permit a Canadian investigative agency, operating in Canada, to
avoid obtaining the proper legal authorization before receiving and viewing the
private communications of Canadian residents, in Canada, from a foreign state.

[42]

In my view, the second issue is subsumed in the first issue. If the CFSEUs
receipt and review of the DEA-intercepted communications was within the
Canadian communication process it would have required a Part VI authorization,
absent which, the appellants s. 8
Charter
rights were violated.
If, however, the receipt and review of the DEA-intercepted communications remained
within the U.S. communication process, the principle of comity does not permit
the
Charter
to apply to the lawfully-gathered evidence of a foreign
state.

1.       The
Vukelich
test

[43]

The test for the discretionary decision to engage in a
voir dire
was
set out in
Vukelich.
Writing for the Court, Chief Justice McEachern stated:

[25]       In
Hamill
[
R. v. Hamill
(1984), 14
C.C.C. (3d) 338 (B.C.C.A.)], Esson J.A., at pp. 366-7 said this:



In those cases where the accused does apply to exclude the
evidence, it will be for the trial judge to decide what procedure should be
followed but, at the least, counsel for the accused should be required to state
with reasonable particularity the ground upon which the application for
exclusion is made. That much is essential for an orderly trial of the issue. It
follows that, if the statement of grounds does not disclose a basis upon which
the court
could
make an order excluding the evidence, the application
may be dismissed without hearing evidence.

[26]      Based on these authorities, it does not follow that
an accused is always entitled as of right to a
voir dire
in the course
of a criminal trial in order to challenge the constitutionality of a search.
The trial judge must control the course of the proceedings, and he or she need
not embark upon an enquiry that
will not assist the proper trial of the real
issues
.

[Emphasis added.]

[44]

Mr. Mehan contends that the judges interchangeable use of the
words would assist, will assist and can assist to the reasonable
likelihood that the remedy sought could be granted, as articulated by Esson
J.A. in
Hamill,
resulted in the application of the wrong test for dismissing
the appellants application for a
voir dire.
I do not agree.

[45]

The judge used the word would when he first identified the
Vukelich
test in para. 9 of his reasons (cited in para. 25 above). Mr. Mehan
submits would incorrectly raises the threshold standard for a
Vukelich
hearing
.
The judge then quoted para. 26 of
Vukelich,
which framed the
test as whether such an inquiry
will assist
the trial judge in a proper
trial of the real issues. The judge also referred to
Pires
where the
Supreme Court described the test as whether a party could show a reasonable
likelihood that a hearing 
can assist
 in determining the issues before
the court. As well, the judge noted the decisions in
Malik
and
McDonald
where the respective trial judges used the word could in their
articulation of the test.

[46]

The language used in the above articulations of the
Vukelich
test
varies. The Supreme Court used the can assist standard in
Pires.
I am
satisfied the would standard initially stated by the judge falls within the
range of these various articulations of the test for an inquiry into the
admissibility of evidence.

[47]

The significance of a
Vukelich
hearing is to determine the
relevance of the proposed evidence to the issues at trial. The judge recognized
that the threshold is a low one. However, as a matter of law, he found there
was no evidentiary basis to advance a claim of a s. 8
Charter
breach,
and therefore, the inquiry was irrelevant to the determination of the issues at
trial.

[48]

I find no error in the judges articulation of the
Vukelich
test.

2.       The Application of the
Vukelich
test

[49]

It is common ground that there is no absolute right to a
voir dire
where
a
Charter
right is alleged to have been violated:
R. v. Bains,
2010
BCCA 178 at para. 69. A judge may exercise his or her discretion to
decline to hold an evidentiary hearing if there is no demonstrated remedy
available:
R. v. Mastronardi,
2015 BCCA 338 at para. 63. An
evidentiary hearing is a discretionary order that is case-specific and highly
contextual:
McDonald
at para. 21.

[50]

The single issue was whether the process by which the CFSEU received and
viewed the appellants communications constituted an interceptas defined in
s. 183 of the
Code
of communications that were acquired from a
communication process in Canada. The appellants submitted that it was and said
that absent a Part VI authorization, their communications should have been
excluded from the trial pursuant to s. 24 (2) of the
Charter.

[51]

Section 183 of the
Code
defines intercept as includ[ing]
listen to, record or acquire a communication or acquire the substance, meaning
or purport thereof. The CFSEU review of the intercepted communications initially
seems to fall within this broad definition. However, the context in which the private
communications were acquired informs the meaning and scope of this provision:
TELUS
at paras. 18-19.

[52]

The context in this case is provided by the jurisdiction in which the
interception was authorized and undertaken. The search of the appellants
communications was authorized by a Californian court. It concerned criminal
activities that had occurred in that state. It was undertaken by the DEA, an
American law enforcement agency, in Los Angeles. The DEA Server that
intercepted the appellants communications was located in Los Angeles. In
short, all of the evidence obtained in the U.S. investigation of the
appellants criminal activities in California was gathered in the U.S. The fact
that the appellants were residents of Canada, and that their intercepted email communications
occurred in Canada, did not convert the U.S. investigation into a Canadian
investigation. Only when the U.S. investigation was completed, did the DEA loan
its server to the CFSEU.

[53]

The appellants contend that the CFSEUs actions in the Canadian
investigation and prosecution brought the interceptions within the Canadian
communication process. Their submission relies on the near-contemporaneous speed
with which the DEA transmitted the appellants communications to the CFSEU. However,
the timing of the transmissions alone cannot convert the U.S. interception into
a Canadian interception. There is, in my view, no principled distinction to be
made between the pony express delivering the DEA-intercepted communications to
the CFSEU and the almost simultaneous delivery by electronic transmission that
occurred in this case. The appellants communications were still captured and
stored, however briefly, on the DEA Server before being shared with the CFSEU.
In these circumstances, the subsequent actions of the CFSEU, in receiving and
reviewing the communications, occurred outside the Canadian communication
process and therefore
TELUS
does not apply.

[54]

It is common ground that the
Charter
does not apply to actions of
foreign law enforcement agencies with respect to the investigative techniques
or procedures they use to obtain evidence in their jurisdictions, so long as
they are not acting as agents of the Canadian authorities, and the manner in
which they obtained the evidence would not render the trial unfair (e.g.,
torture):
Harrer
at paras. 11-12 and
Hape
at para. 113.
Nor does the
Charter
govern the actions of foreign law enforcement
agencies that choose to cooperate with Canadian law enforcement agencies on an
informal basis:
Terry
at para. 19. McLachlin J. (as she then was), noted
in
Terry
:

19         any cooperative
investigation involving law enforcement agencies of Canada and the United
States will be governed by the laws of the jurisdiction in which the activity
is undertaken

[55]

Similarly in
Hape,
the Court held that the
Charter
did not
apply to searches and seizures in other jurisdictions. In that case, the RCMP
suspected that the accused Canadian was money laundering through his investment
company in the Turks and Caicos Islands. The Islands authorities permitted the
RCMP to continue their investigation on the Islands under the authority of the
Islands police. Corporate records and other evidence incriminating the accused
were obtained without a warrant, which was not required in that jurisdiction.
The accused objected to the admissibility of that evidence at trial. However, the
trial judge held that the
Charter
did not apply to foreign-gathered
evidence and convicted the accused. His conviction was upheld on appeal to the
Supreme Court, where Mr. Justice Lebel, for the majority wrote:

[87]      The theoretical and
practical impediments to extraterritorial application of the
Charter
can
thus be seen more clearly whether the s. 8 guarantee against unreasonable
search and seizure is in issue than where the issue relates, as in cases
discussed above, to the right to counsel. Searches and seizures, because of
their coerciveness and intrusiveness, are by nature vastly different from
police interrogations. The power to invade the private sphere of persons and
property, and seize personal items and information, is paradigmatic of state
sovereignty. These actions can be authorized only by the territorial state.
From a theoretical standpoint, the
Charter
cannot be applied, because
its application would necessarily entail and exercise of the enforcement
jurisdiction that lies at the heart of territoriality. As a result of the
principles of sovereign equality, non-intervention and comity, Canadian law and
standards cannot apply to searches and seizures conducted in another states
territory.

[56]

The decision in
R. v. Della Penna,
2012 BCCA 3,

offers
additional insight into this issue. There, lawfully obtained information from a
U.S. interception of a telephone conversation, placed by the Canadian accused,
in Canada, to a civilian agent of the DEA in the state of Washington, was
shared with Canadian police. The Canadian police relied on the information to
obtain a Part VI authorization in the Canadian prosecution of the accused for importing
and trafficking drugs into Canada. The trial judge excised the information from
the affidavit in support of the application, which ultimately resulted in the
accuseds acquittal. On appeal, this Court set aside the acquittal and ordered
a new trial, finding that the judge erred in law by excising admissible
evidence from the affidavit. Writing for the Court, Mr. Justice Hall held that
Hape
is conclusive in favour of the admissibility of the contents of
the telephone conversation (at paras. 45 and 48).

[57]

Cooperation between law enforcement agencies in different jurisdictions
is common for combatting transnational crime, including illicit drug importation
and trafficking. Cooperation between jurisdictions to address international
criminal activity has been recognized by the Supreme Court as a necessary and
effective feature of multi-jurisdictional investigations:
United States of
America v. Cotroni,
[1989] 1 S.C.R. 1469 at 1485;
Hape
at para. 98;
and
Wakeling
at paras. 1 and 57. As Moldaver J. observed in
Wakeling
:

[57]       Multi-jurisdictional
cooperation between law enforcement authorities furthers the administration of
justice in
all
of the jurisdictions involved. It must not be forgotten
that Canada is often on the
receiving
end of valuable information from
foreign law enforcement authorities.  [Emphasis added by Moldaver J.].

[58]

Based on the undisputed underlying facts and the above jurisprudence, in
my view, the judge did not err in finding there was no evidentiary or legal
basis that required him to embark on a
voir dire
to determine the
admissibility of the intercepted communications. Those communications were disclosed
by the DEA to the CFSEU in cooperation and in the context of an investigation
into organized crime. The CFSEU relied on the communications to investigate the
appellants in Canada. A
voir dire
would not have assisted the court in
determining the real issues as the
Charter
was not applicable in these
circumstances. The evidence was properly admitted at trial.

B.       The
Admissibility of Mr. Mehans Post-Arrest Statement

[59]

Mr. Mehan contends that the judge erred in finding that his statement
was voluntary because he failed to sufficiently address the claim that it was
obtained by police trickery. He does not challenge the judges finding that he
had an operating mind despite being intoxicated when he gave the statement;
rather, he submits that Cst. Tourangeau engaged in trickery by taking advantage
of his intoxicated state to obtain a statement that included privileged
communications with his lawyer that he would never otherwise have provided.

[60]

A finding that a statement is voluntary beyond a reasonable doubt is a
finding of fact, or mixed fact and law. If the trial judge applies the correct
legal test, an appellate court cannot interfere with the weight the trial judge
gives to the various pieces of evidence:
Oickle
at para. 22.

[61]

When addressing an allegation of police trickery in obtaining an
accuseds statement, the court is not concerned as much with the reliability of
the statement as it is in maintaining the integrity of the criminal justice
system:
Oickle
at para. 65. In
Oickle
, quoting from
Rothman
v. The Queen,
[1981] 1 S.C.R. 640, Iacobucci J.

noted that police
trickery is difficult to establish:

66         courts should be wary not to unduly limit police
discretion

[T]he investigation of crime and
the detection of criminals is not a game to be governed by the Marquess of Queensbury
rules. The authorities, in dealing with shrewd and often sophisticated
criminals, must sometimes of necessity resort to tricks or other forms of
deceit and should not through the rule be hampered in their work.
What
should be repressed vigorously is conduct on their part that shocks the
community
.

As examples of what might shock
the community Lamer J. suggested a police officer pretending to be a chaplain
or a legal aid lawyer, or injecting truth serum into a diabetic under the
pretense that it was insulin [Emphasis added by Iacobucci J.] [Citations
omitted.]

[62]

Mr. Mehan does not suggest the judge applied the wrong legal test.
Rather, he takes issue with how the judge weighed the evidence because he says
the judge failed to consider that the police took advantage of his condition
to obtain a statement.

[63]

Cst. Tourangeaus conduct during the interview was exemplary. She was
polite throughout the interview. At no time did Mr. Mehan indicate that he
was in any distress. It is also difficult to see how the officer took advantage
of Mr. Mehans intoxicated state as alleged, when he was found to have had
an operating mind throughout the interview. There is nothing apparent with the
manner in which Cst. Tourangeau conducted the interview that would have shocked
the community. With respect, I find no error in the trial judges summary
dismissal of this claim.

[64]

Mr. Mehan further submits the judge erred in the legal test he
applied to the issue of whether he had waived his right to counsel.

[65]

The judge relied on the legal test set out in
R. v. Smith,
[1991]
1 S.C.R. 714 to determine this issue. In
Smith,
the court set out the
test as follows:

In Canada, we have adopted a
different approach [from that in the U.S]. We take the view that the accuseds
understanding of his situation is relevant to whether he has made a valid and
informed waiver. This approach is mandated by s. 10(a) of the
Charter,
which
gives the detainee the right to be promptly advised of the reasons for his
detention. It is exemplified by three related concepts: (1) the tainting of a
warning as to the right to counsel by lack of information; (2) the idea that
one is entitled to know the extent of ones jeopardy; and (3) the concept of
awareness of the consequences developed in the context of waiver (at 726-7).

[66]

Tainting is the failure to advise a detainee of critical information
pertaining to his or her detention or arrest, such as the death of the victim:
R.
v. Greffe,
[1990] 1 S.C.R. 755. The police advised Mr. Mehan of the critical
information with respect to his detention, which he appeared to already know. Knowledge
of the extent of his jeopardy required the police to advise Mr. Mehan
generally of the reason for his arrest. They were not required to provide a
detailed account of all of the circumstances of the alleged offences or the
precise charge(s) he was facing. Again, however, it is clear that Mr. Mehan
understood that he was being arrested for his involvement in the 2008 offences
in California. Indeed, he confirmed with Cst. Tourangeau that he knew what she
was talking about when she was reviewing some of the circumstances of the
offence with him.

[67]

Mr. Mehan also had to have been aware of the consequences of his
waiver for it to have been valid. The degree of his awareness of the
consequences of his waiver of the right to counsel only needed to be general and
could reasonably have been assumed in all of the circumstances (
Smith
at
pp. 728-9). The circumstances included his confirmation with Cst.
Tourangeau that: (i) he understood he could speak to a lawyer at any time; (ii)
he did not have to talk to her; (iii) she could not make him any promises; and
(iv) anything he said could be used as evidence.

[68]

The Court in
Smith
ultimately concluded:

What is required is that he or
she be possessed of sufficient information to allow making an informed and
appropriate decision as to whether to speak to a lawyer or not. The emphasis
should be on the reality of the total situation as it impacts on the
understanding of the accused, rather than on technical detail of what the
accused may or may not have been told (at p. 729).

[69]

In my view, the judges findings at para. 32 of his reasons
(reproduced in para. 37 above) canvass each of these elements. Mr. Mehan
clearly understood his
Charter
rights. Based on the judges finding that
Mr. Mehans waiver was clear and unequivocal at the commencement of the
interview, and his expressed understanding of the nature of the charges he was
facing, it was open to the judge to reasonably assume he was aware of the
consequences of waiving his right to counsel and his decision to do so was
informed.

[70]

For these reasons, I would dismiss the appeals.

The
Honourable Madam Justice D. Smith

I AGREE:

The Honourable Madam Justice
Saunders

I AGREE:

The Honourable Mr. Justice
Groberman


